USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: 3/12/2020

 

 

HUER HUANG, ET AL..,

Plaintiffs,
19-cv-7702 (LJL)
-V-
: RESCHEDULING
SHANGHAI CITY CORP, ET AL.., : ORDER
Defendants.

 

LEWIS J. LIMAN, United States District Judge:

IT IS HEREBY ORDERED that the post-discovery status conference in this matter,
previously scheduled for May 20, 2020 at 10:00 a.m. is RESCHEDULED for May 27, 2020 at
10:30 a.m. in Courtroom 15C of the U.S. District Court for the Southern District of New York,

500 Pearl Street, New York, New York.

SO ORDERED. a gs

i i a
Dated: March 12, 2020

New York, New York LEWIS J. LIMAN
United States District Judge

 
